Case 1:20-cv-20042-KMM Document 9 Entered on FLSD Docket 01/28/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 1:20-cv-20042-KMM

 CARL GLOVER,

        Plaintiff,

 v.

 NPAS, INC., and MIAMI BEACH HEALTHCARE
 GROUP, LTD d/b/a AVENTURA HOSPITAL AND
 MEDICAL CENTER,

        Defendants.

 ___________________________________________/

                   DEFENDANT NPAS INC’S CERTIFICATE
      OF INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

        Defendant NPAS, Inc. (“NPAS”), in compliance with the provisions of Rule 7.1, Federal

 Rules of Civil Procedure, disclose the following:

        1.      The name of each person, attorney, association of persons, firm, law firm,
                partnership, and corporation that has or may have an interest in the outcome of
                this action — including subsidiaries, conglomerates, affiliates, parent
                corporations, publicly-traded companies that own 10% or more of a party’s
                stock, and all other identifiable legal entities related to any party in the case:

                NPAS, Inc. is a wholly owned subsidiary of National Patient Account Services,
                Inc. No publicly traded company owns 10% or more of Defendant NPAS, Inc.’s
                stock.

                Miami Beach Healthcare Group, Ltd. (Defendant)

                Carlton Fields, P.A. (counsel for Defendants)

                Naomi M. Berry, Esquire (counsel for Defendants)

                Scott A. Richards, Esquire (counsel for Defendants)

                Carl Glover (Plaintiff)

 120918785.1
Case 1:20-cv-20042-KMM Document 9 Entered on FLSD Docket 01/28/2020 Page 2 of 2




               Jibrael S. Hindi, Esquire (counsel for Plaintiff)

               The Law Offices of Jibrael S. Hindi (counsel for Plaintiff)

               Thomas J. Patti, Esquire (counsel for Plaintiff)

               Paul A. Herman, Esquire (counsel for Plaintiff)

               Consumer Advocates Law Group, PLLC (counsel for Plaintiff)

               Joel A. Brown, Esquire (counsel for Plaintiff)

               Friedman & Brown, LLC (counsel for Plaintiff)

        A supplemental disclosure statement will be filed upon any change in the information

 provided herein.

 Dated: January 28, 2020                      Respectfully submitted,

                                              /s/ Naomi M. Berry
                                              Naomi M. Berry (FBN 69916)
                                              nberry@carltonfields.com
                                              Carlton Fields, P.A.
                                              100 SE Second St., Suite 4200
                                              Miami, Florida 33131
                                              Telephone: (305) 530-0050

                                              and

                                              Scott A. Richards (FBN 72657)
                                              SRichards@carltonfields.com
                                              Carlton Fields, P.A.
                                              200 South Orange Avenue, Suite 1000
                                              Orlando, FL 32801
                                              Telephone: (407) 244-8226
                                              Counsel for Defendants




 120918785.1                                     2
